 1

 2

 3

 4
                                     UNITED STATES DISTRICT COURT
 5
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     OMAR CABRERA,                                      Case No. 1:19-cv-01189-DAD-BAM
 8
                        Plaintiff,                      ORDER GRANTING MOTION TO
 9                                                      PROCEED IN FORMA PAUPERIS
            v.
10                                                      (Doc. No. 2)
     CHARLES MARTIN BARRETT,
11                                                      ORDER DIRECTING PAYMENT OF
                        Defendant.                      INMATE FILING FEE
12

13
            Plaintiff Omar Cabrera (“Plaintiff”), a state prisoner proceeding pro se, filed this action on
14
     August 30, 2019. (Doc. No. 1.) Currently before the Court is Plaintiff’s motion to proceed in
15
     forma pauperis pursuant to 28 U.S.C. § 1915, and Plaintiff’s trust account statement in support.
16
     (Doc. No. 2.)
17
            Plaintiff has made the showing required by § 1915(a) and accordingly, the request to
18
     proceed in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of
19
     $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments
20
     in the amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s
21
     trust account. The California Department of Corrections is required to send to the Clerk of the
22
     Court payments from Plaintiff’s trust account each time the amount in the account exceeds
23
     $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
24
            Accordingly, IT IS HEREBY ORDERED that:
25
            1.       Plaintiff’s application to proceed in forma pauperis is GRANTED;
26
            2.       The Director of the California Department of Corrections or his/her designee
27
     shall collect payments from Plaintiff’s prison trust account in an amount equal to twenty
28
                                                       1
 1   percent (20%) of the preceding month’s income credited to the prisoner’s trust account and

 2   shall forward those payments to the Clerk of the Court each time the amount in the account

 3   exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been

 4   collected and forwarded to the Clerk of the Court. The payments shall be clearly identified

 5   by the name and number assigned to this action;

 6          3.      The Clerk of the Court is directed to serve a copy of this order and a copy of

 7   Plaintiff’s in forma pauperis application on the Director of California Department of Corrections,

 8   via the court’s electronic case filing system (CM/ECF);

 9          4.      The Clerk of the Court is directed to serve a copy of this order on the Financial

10   Department, U.S. District Court, Eastern District of California; and

11          5.      Plaintiff’s complaint will be screened in due course pursuant to 28 U.S.C. §

12   1915(e)(2).

13
     IT IS SO ORDERED.
14

15      Dated:     October 9, 2019                             /s/ Barbara   A. McAuliffe         _
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
